EQUITY EXCHANGE AGREEMENT, dated as of December 31, 2010 (the “Agreement”),
among VINYL PRODUCTS, INC., a Nevada corporation (“VPI”), BRACKIN O’CONNOR LLC,
an Arizona limited liability company (the “Company”), and THE MEMBERS OF THE
COMPANY IDENTIFIED IN SCHEDULE A HERETO (the “Company Members”).


WHEREAS the Company Members are owners of 100% of the issued and outstanding
membership interests in the Company (the “Company Interests”); and


WHEREAS VPI desires to acquire the Company Interests in exchange for an
aggregate of 20,000,000 authorized, but unissued, shares of Common Stock, par
value $0.0001 per share, of VPI (the “VPI Shares”), and the Company Members
desire to exchange the Company Interests for the VPI Shares; and


WHEREAS, prior to the date hereof, the board of directors of VPI and the Company
Members have, approved and adopted this Agreement; and


WHEREAS, simultaneously with the execution and delivery hereof, Garabed
Khatchoyan and Gordon Knott (collectively, the “VFC Buyers”), and VPI are
executing and delivering the Stock Purchase Agreement, dated as of the date
hereof, pursuant to which VPI will, among other things, sell to the VFC Buyers
of all of the outstanding capital stock of The Vinyl Fence Company, Inc., a
California corporation (“VFC”) and VFC Franchise Corp., a California corporation
(“VFC Franchise” in exchange for (a)  20,000,000 shares of Common Stock of VPI,
and (b) the assumption by the VFC Buyers of all of the liabilities of VPI
relating to periods prior to the Closing (as defined below), other than
liabilities of the Company.


NOW, THEREFORE, in consideration of the premises and mutual representations,
warranties and covenants herein contained, the parties hereby agree as follows:


ARTICLE I
DEFINITIONS
 
Section 1.01    Definitions.
 
(a)  The following terms, as used herein, have the following meanings:
 
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.
 
 “Person” means an individual, a corporation, a partnership, an association, a
trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.
 
"Taxes" means all taxes, assessments and governmental charges imposed by any
federal, state, county, local or foreign government, taxing authority,
subdivision or agency thereof, including interest, penalties or additions
thereto.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)  Each of the following terms is defined in the Section set forth opposite
such term:
 
Term
 
Section
Closing
 
2.02
Commission Documents
 
3.06
Company
 
Recitals
Company Interests
 
Recitals
Company Members
 
Recitals
Governmental Entity
 
3.04
Material Adverse Effect
 
3.01
Post-Closing Filings
 
6.04(b)
Securities Act
 
2.02
VFC
 
Recitals
VFC Franchise
 
Recitals
VPI
 
Recitals
VPI Balance Sheet
 
3.08
VPI Common Stock
 
3.02
VPI Shares
 
Recitals

 
ARTICLE 2
ACQUISITION AND EXCHANGE


Section 2.01   Exchange of Equity.  Upon the terms and subject to the conditions
of this Agreement, VPI will acquire the Company Interests in exchange for the
VPI Shares at the Closing.


Section 2.02   Closing.  The closing (the “Closing”) of the acquisition of the
Company Interests hereunder shall take place at the offices of the Company in
San Juan Capistrano, California as soon as possible, but in no event later than
three business days, after the satisfaction of the conditions set forth in
Article VII, or at such other time or place as VPI and the Company may
agree.  At the Closing,


(a)  VPI will deliver to the Company Members or their designees, stock
certificates representing the VPI Shares in accordance with Schedule A hereto.


(b) The Company Members will assign and deliver to VPI, the Company Interests,
so as to make VPI the holder thereof, free and clear of all Liens.


All VPI Shares to be issued hereunder shall be deemed “restricted securities” as
defined in paragraph (a) of Rule 144 under the Securities Act of 1933, as
amended (the “Securities Act”).  All VPI Shares to be issued under the terms of
this Agreement shall be issued pursuant to an exemption from the registration
requirements of the Securities Act, under Section 4(2) of the Securities Act and
the rules and regulations promulgated thereunder.  Certificates representing the
VPI Shares to be issued hereunder shall bear a restrictive legend in
substantially the following form:
 
 
-2-

--------------------------------------------------------------------------------

 
 
The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, and may not be offered for sale, sold, or
otherwise disposed of, except in compliance with the registration provisions of
such Act or pursuant to an exemption from such registration provisions, the
availability of which is to be established to the satisfaction of the Company.



ARTICLE III
REPRESENTATIONS AND WARRANTIES OF VPI


VPI hereby represents and warrants to the Company and the Company Members
that:   


Section 3.01   Organization.  VPI is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and has all requisite power and authority to own, lease and
operate its properties and to carry on its business as now being conducted.  VPI
is duly qualified or licensed and in good standing to do business in each
jurisdiction in which the property owned, leased or operated by it or the nature
of the business conducted by it makes such qualification or licensing necessary,
except in such jurisdictions where the failure to be so duly qualified or
licensed and in good standing would not in the aggregate have a material adverse
effect on the business, operations or financial condition (a “Material Adverse
Effect”) on VPI.  VPI has heretofore delivered to the Company accurate and
complete copies of the Articles of Incorporation and Bylaws, as currently in
effect, of VPI.
 
Section 3.02    Capitalization.
 
(a)  The authorized capital stock of VPI consists of (i) 100,000,000 shares of
common stock, par value $.0001 per share (“VPI Common Stock”), of which, as of
the date hereof, 20,064,000 were issued and outstanding and (ii) 10,000,000
shares of preferred stock, par value $.0001 per share, of which, as of the date
hereof, none were issued and outstanding.  All the issued and outstanding shares
of VPI Common Stock are validly issued, fully paid and nonassessable and free of
preemptive rights.  Except as set forth above, there are not now, and at the
Closing Date there will not be, any shares of capital stock (or securities
substantially equivalent to capital stock) of VPI issued or outstanding or any
subscriptions, options, warrants, calls, rights, convertible securities or other
agreements or commitments of any character obligating VPI to issue, transfer or
sell any of its securities.
 
(b)  Other than VFC and VFC Franchise, VPI does not own, directly or indirectly,
any capital stock or other equity securities of any corporation or have any
direct or indirect equity or ownership interest in any business.
 
Section 3.03    Corporate Authorization.  The execution, delivery and
performance by VPI of this Agreement and the consummation by VPI of the
transactions contemplated hereby are within VPI’s corporate powers and have been
duly authorized by all necessary corporate action of VPI.  This Agreement has
been duly and validly executed and delivered by VPI and constitutes a valid and
binding agreement of VPI, enforceable against VPI in accordance with its terms.
 
 
-3-

--------------------------------------------------------------------------------

 
 
Section 3.04    Governmental Authorization; Consents.
 
(a)  The execution, delivery and performance by VPI of this Agreement require no
action by or in respect of, or filing with, any governmental body, agency,
official or authority (a “Governmental Entity”).
 
(b)  No consent, approval, waiver or other action by an Person (other than any
Governmental Entity referred to in (a) above) under any contract, agreement,
indenture, lease, instrument, or other document to which VPI is a party or by
which either of them is bound is required or necessary for the execution,
delivery and performance of this Agreement by VPI or the consummation of the
transactions contemplated hereby.
 
Section 3.05   Non-Contravention.  The execution, delivery and performance by
VPI of this Agreement do not and will not (i) contravene or conflict with the
articles of incorporation or bylaws of VPI, (ii) contravene or conflict with or
constitute a violation of any provision of any law, regulation, judgment,
injunction, order or decree binding upon or applicable to VPI; (iii) constitute
a default under or give rise to any right of termination, cancellation or
acceleration of any right or obligation of VPI or to a loss of any benefit to
which VPI is entitled under any provision of any agreement, contract, or other
instrument binding upon VPI or any license, franchise, permit or other similar
authorization held by VPI or (iv) result in the creation or imposition of any
Lien on any asset of VPI.
 
Section 3.06  Commission Documents, Financial Statements.  The Common Stock of
VPI is registered pursuant to Section 12(b) or 12(g) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and VPI has timely filedall
reports, schedules, forms, statements and other documents required to be filed
by it with the Commission since November 20, 2008 (the date on which VPI,
formerly Red Oak Concepts, Inc., acquired all of the outstanding shares of
common stock of VFC through a reverse merger) pursuant to the reporting
requirements of the Exchange Act (all of the foregoing including filings
incorporated by reference therein being referred to herein as the “Commission
Documents”).  At the times of their respective filings, based on the knowledge
of the president and the chief financial officer of VPI, the Form 10-Q for the
fiscal quarter ended September 30, 2010 (the “Form 10-Q”) and the Form 10-K for
the fiscal year ended December 31, 2009, as amended (the “Form 10-K”) complied
in all material respects with the requirements of the Exchange Act and the rules
and regulations of the Commission promulgated thereunder, and the Form 10-Q and
Form 10-K did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.  As of their respective dates, the financial statements of
VPI included in the Commission Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the Commission.  Such financial statements have been prepared in
accordance with generally accepted accounting principles applied on a consistent
basis during the periods involved (except (i) as may be otherwise indicated in
such financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the financial position of VPI and its subsidiaries as of the dates thereof and
the results of operations and cash flows for the periods then ended (subject, in
the case of unaudited statements, to normal year-end audit adjustments).
 
 
-4-

--------------------------------------------------------------------------------

 
 
Section 3.07   Absence of Certain Changes.  Since September 30, 2010, except as
disclosed in the Commission Documents or on Section 3.07 of the VPI Disclosure
Schedule, VPI has conducted its business in the ordinary course consistent with
past practices and there has not been any material adverse change in the
business, operations, properties, prospects or financial condition of VPI and
its subsidiaries, taken as a whole.
 
Section 3.08    No Undisclosed Liabilities.  There are no material liabilities
of VPI of any kind whatsoever, whether accrued, contingent, absolute,
determined, determinable or otherwise, and there is no existing condition,
situation or set of circumstances which could reasonably be expected to result
in such a liability, other than:
 
(a)  Liabilities disclosed or provided for in the unaudited balance sheet of VPI
as of September 30, 2010 (the “VPI Balance Sheet”) previously delivered to the
Company;
 
(b)  Liabilities incurred in the ordinary course of business consistent with
past practice since the VPI Balance Sheet Date, which in the aggregate are not
material to VPI; and
 
(c)  Liabilities not required under generally accepted accounting principles to
be shown on the VPI Balance Sheet for reasons other than the contingent nature
thereof or the difficulty of determining the amount thereof.
 
Section 3.09    Properties. Except for the capital stock of VFC and VFC
Franchise and the property and assets set forth in Section 3.09 of the VPI
Disclosure Schedule, VPI does not own, lease  or otherwise hold any property and
assets (whether real or personal, tangible or intangible).
 
Section 3.10   Contracts and Commitments.   Except for agreements, contracts,
plans, leases, arrangements or commitments set forth in Section 3.10 of the VPI
Disclosure Schedule, VPI is not a party to or subject to any agreement,
contract, plan, lease, arrangement or commitment that provides for monetary
obligations to VPI in excess of $25,000 per year.
 
Section 3.11   Litigation.  Except as disclosed in Section 3.11 of the VPI
Disclosure Schedule, there is no action, suit, investigation, proceeding, review
pending against, or to the knowledge of VPI threatened against or affecting, VPI
or any of its properties before any court or arbitrator or any Governmental
Entity which, in the aggregate, are reasonably likely to have a Material Adverse
Effect of VPI or materially delay the transactions contemplated hereby.
 
Section 3.12   Compliance with Laws.  Not applicable, as VPI is not an
operatinig company] The business of VPI is not being conducted in violation of
any applicable law, ordinance, rule, regulation, decree or order of any
Governmental Entity, except for violations which in the aggregate do not and
would not reasonably be expected to have a Material Adverse Effect of VPI.
 
 
-5-

--------------------------------------------------------------------------------

 
 
Section 3.13   Taxes.  Except as set forth in Section 3.13 of the VPI Disclosure
Schedule, VPI has duly filed all material federal, state, local and foreign tax
returns required to be filed by it with respect to fiscal years 2008 and 2009,
and VPI has duly paid, caused to be paid or made adequate provision for the
payment of all Taxes required to be paid in respect of the periods covered by
such returns and has made adequate provision for payment of all Taxes
anticipated to be payable in respect of all calendar periods since the periods
covered by such returns.  All deficiencies and assessments asserted as a result
of IRS examinations or other audits by federal, state, local or foreign taxing
authorities have been paid, fully settled or adequately provided for in the
financial statements of VPI, and no issue or claim has been asserted for Taxes
by any taxing authority for any prior period, the adverse determination of which
would result in a deficiency which would have a Material Adverse Effect of VPI,
other than those heretofore paid or provided for.  Except as set forth in
Section 3.13 of the VPI Disclosure Schedule, there are no outstanding agreements
or waivers extending the statutory period of limitation applicable to any
federal or foreign income tax return of VPI or its subsidiaries.
 
Section 3.14  Finders’ Fees.  There is no investment banker, broker, finder or
other intermediary which has been retained by or is authorized to act on behalf
of VPI who might be entitled to any fee or commission from the Company, VPI or
any of their respective affiliates upon consummation of the transactions
contemplated by this Agreement.
 
Section 3.15  Employees.  Except as set forth in Section 3.15 of the VPI
Disclosure Schedule, VPI does not (a) have any employees, or (b) have, or
contribute to, any pension, profit-sharing, option, other incentive plan, or any
other type of Employee Benefit Plan (as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended), or (c) have any obligation
to or customary arrangement with former employees for bonuses, incentive
compensation, vacations, severance pay, sick pay, sick leave, insurance, service
award, relocation, disability, tuition refund, or other benefits, whether oral
or written.


Section 3.16  Questionable Payments.  Neither VPI, nor any director, officer,
agent, employee, or other person associated with, or acting on behalf of, VPI,
nor any stockholder of VPI has, directly or indirectly:  used any corporate
funds for unlawful contributions, gifts, entertainment, or other unlawful
expenses relating to political activity; made any unlawful payment to foreign or
domestic government officials or employees or to foreign or domestic political
parties or campaigns from corporate funds; violated any provision of the Foreign
Corrupt Practices Act of 1977, as amended; or made any bribe, rebate, payoff,
influence payment, kickback, or other unlawful payment.


Section 3.17  Validity of VPI Shares to be Issued.   The shares of VPI Shares to
be issued at the Closing are validly authorized and, when the such VPI Shares
have been duly delivered pursuant to the terms of this Agreement, such VPI
Shares will be validly issued, fully paid, and nonassessable and will not have
been issued, owned or held in violation of any preemptive or similar right of
stockholder.


 Section 3.18  Completeness of Disclosure.  No representation or warranty by VPI
in this Agreement contains or, and at the Closing Date will contain, an untrue
statement of material fact or omits or, at the Closing Date, will omit to state
a material fact required to be stated therein or necessary to make the
statements made not misleading.
 
 
-6-

--------------------------------------------------------------------------------

 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company hereby represents and warrants to VPI that:


Section 4.01    Organization.  The Company is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization and
has all requisite power and authority to own, lease and operate its properties
and to carry on its business as now being conducted.  The Company is duly
qualified or licensed and in good standing to do business in each jurisdiction
in which the property owned, leased or operated by it or the nature of the
business conducted by it makes such qualification or licensing necessary, except
in such jurisdictions where the failure to be so duly qualified or licensed and
in good standing would not in the aggregate have a Material Adverse Effect on
the Company.  The Company has heretofore delivered to VPI accurate and complete
copies of the organizational documents, as currently in effect, of the Company.
 
Section 4.02    Capitalization.
 
(a)  Except for the Company Interests, there are not now, and at the Closing
Date there will not be, any equity interests of the Company issued or
outstanding or any subscriptions, options, warrants, calls, rights, convertible
securities or other agreements or commitments of any character obligating the
Company to issue, transfer or sell any of its equity interests.
 
(b)  The Company does not own, directly or indirectly, any capital stock or
other equity securities of any corporation or have any direct or indirect equity
or ownership interest in any business.
 
Section 4.03    Authorization.  The execution, delivery and performance by the
Company of this Agreement and the consummation by the Company of the
transactions contemplated hereby are within the Company’s organizational powers
and have been duly authorized by all necessary action of the Company.  This
Agreement has been duly and validly executed and delivered by the Company and
constitutes a valid and binding agreement of the Company, enforceable against
the Company in accordance with its terms.
 
Section 4.04    Governmental Authorization; Consents.
 
(a)  The execution, delivery and performance by the Company of this Agreement
require no action by or in respect of, or filing with, any Governmental Entity.
 
(b)  No consent, approval, waiver or other action by an Person (other than any
Governmental Entity referred to in (a) above) under any contract, agreement,
indenture, lease, instrument, or other document to which the Company is a party
or by which either of them is bound is required or necessary for the execution,
delivery and performance of this Agreement by the Company or the consummation of
the transactions contemplated hereby.
 
 
-7-

--------------------------------------------------------------------------------

 
 
Section 4.05   Non-Contravention.  The execution, delivery and performance by
the Company of this Agreement do not and will not (i) contravene or conflict
with the organizational documents of the Company, (ii) contravene or conflict
with or constitute a violation of any provision of any law, regulation,
judgment, injunction, order or decree binding upon or applicable to the Company;
(iii) constitute a default under or give rise to any right of termination,
cancellation or acceleration of any right or obligation of the Company or to a
loss of any benefit to which the Company is entitled under any provision of any
agreement, contract, or other instrument binding upon the company or any
license, franchise, permit or other similar authorization held by the Company or
(iv) result in the creation or imposition of any Lien on any asset of the
Company.
 
Section 4.06   No Undisclosed Liabilities.  To the knowledge of the Company,
there are no material liabilities of the Company of any kind whatsoever, whether
accrued, contingent, absolute, determined, determinable or otherwise, and there
is no existing condition, situation or set of circumstances which could
reasonably be expected to result in such a liability, other than:
 
 (a)  Liabilities incurred in the ordinary course of business, which in the
aggregate are not material to the Company; and
 
(b)  Liabilities not required under generally accepted accounting principles to
be shown on a balance sheet for reasons other than the contingent nature thereof
or the difficulty of determining the amount thereof.
 
Section 4.07   Properties. Except for the property and assets set forth in
Section 4.07 of the Company Disclosure Schedule, the Company does not own,
lease  or otherwise hold any property and assets (whether real or personal,
tangible or intangible).
 
Section 4.08   Contracts and Commitments. The Company is not a party to or
subject to any agreement, contract, plan, lease, arrangement and commitment.
 
Section 4.09   Litigation. There is no action, suit, investigation, proceeding,
review pending against, or to the knowledge of the Company threatened against or
affecting, the Company or any of its properties before any court or arbitrator
or any Governmental Entity which, in the aggregate, are reasonably likely to
have a Material Adverse Effect of the company or materially delay the
transactions contemplated hereby.
 
Section 4.10   Compliance with Laws; No Defaults.  The business of the Company
is not being conducted in violation of any applicable law, ordinance, rule,
regulation, decree or order of any Governmental Entity, except for violations
which in the aggregate do not and would not reasonably be expected to have a
Material Adverse Effect of the Company.
 
Section 4.11   Taxes.  The Company has duly filed all material federal, state,
local and foreign tax returns required to be filed by it with respect to fiscal
year 2009 and 2008, and the Company has duly paid, caused to be paid or made
adequate provision for the payment of all Taxes required to be paid in respect
of the periods covered by such returns and has made adequate provision for
payment of all Taxes anticipated to be payable in respect of all calendar
periods since the periods covered by such returns.  All deficiencies and
assessments asserted as a result of such examinations or other audits by
federal, state, local or foreign taxing authorities have been paid, fully
settled or adequately provided for in the financial statements of the Company,
and no issue or claim has been asserted for Taxes by any taxing authority for
any prior period, the adverse determination of which would result in a
deficiency which would have a Material Adverse Effect of the Company, other than
those heretofore paid or provided forThere are no outstanding agreements or
waivers extending the statutory period of limitation applicable to any federal
or foreign income tax return of the Company.
 
 
-8-

--------------------------------------------------------------------------------

 
 
Section 4.12   Finders’ Fees.  There is no investment banker, broker, finder or
other intermediary which has been retained by or is authorized to act on behalf
of the Company who might be entitled to any fee or commission from the Company,
VPI or any of their respective affiliates upon consummation of the transactions
contemplated by this Agreement.
 
Section 4.13   Employees. The Company does not (a) have any employees, or (b)
have, or contribute to, any pension, profit-sharing, option, other incentive
plan, or any other type of Employee Benefit Plan (as defined in Section 3(3) of
the Employee Retirement Income Security Act of 1974, as amended), or (c) have
any obligation to or customary arrangement with former employees for bonuses,
incentive compensation, vacations, severance pay, sick pay, sick leave,
insurance, service award, relocation, disability, tuition refund, or other
benefits, whether oral or written.


Section 4.14  Questionable Payments.  Neither the Company, nor any director,
officer, agent, employee, or other person associated with, or acting on behalf
of, the Company, nor any Company Member has, directly or indirectly:  used any
corporate funds for unlawful contributions, gifts, entertainment, or other
unlawful expenses relating to political activity; made any unlawful payment to
foreign or domestic government officials or employees or to foreign or domestic
political parties or campaigns from corporate funds; violated any provision of
the Foreign Corrupt Practices Act of 1977, as amended; or made any bribe,
rebate, payoff, influence payment, kickback, or other unlawful payment.


 Section 4.15  Completeness of Disclosure.  No representation or warranty by the
Company in this Agreement contains or, and at the Closing Date will contain, an
untrue statement of material fact or omits or, at the Closing Date, will omit to
state a material fact required to be stated therein or necessary to make the
statements made not misleading.



ARTICLE V
REPRESENTATIONS AND WARRANTIES OF COMPANY MEMBERS


The Company Members hereby represent and warrant to VPI that:


Section 5.01    Authority.  The Company Members have approved this Agreement and
duly authorized the execution and delivery hereof.  The Company Members have
full power and authority to execute, deliver, and perform this Agreement and the
transactions contemplated hereby and in connection herewith.


Section 5.02    Ownership of Company Interests.  The Company Members own
beneficially all of the Company Interests.  The Company Members have full power
and authority to transfer the Company Interests to VPI under, pursuant to, and
in accordance with, this Agreement, and such shares are free and clear of any
Liens and such shares are not subject to any claims as to the ownership thereof,
or any rights, powers or interest therein, by any third party and are not
subject to any preemptive or similar rights of stockholders.


 
-9-

--------------------------------------------------------------------------------

 
 
Section 5.04    Investment Representations and Covenants.


(i)       The Company Members represent that they are acquiring the VPI Shares
for their own accounts and for investment only and not with a view to
distribution or resale thereof within the meaning of such phrase as defined
under the Securities Act.  The Company Members shall not dispose of any part or
all of such VPI Shares in violation of the provisions of the Securities Act and
the rules and regulations promulgated under the Securities Act by the Securities
and Exchange Commission and all applicable provisions of state securities laws
and regulations.


(ii)      The certificate or certificates representing the shares of VPI Shares
shall bear a legend in substantially the form set forth in Section 2.02 hereof.


(iii)     The Company Members acknowledge being informed that the VPI Shares
shall be unregistered, shall be “restricted securities” as defined in paragraph
(a) of Rule 144 under the Securities Act, and must be held indefinitely unless
(a) they are subsequently registered under the Securities Act, or (b) an
exemption from such registration is available.  The Company Members further
acknowledge that VPI does not have an obligation to currently register such
securities for the account of Company Members.


(iv)     The Company Members acknowledge that they have been afforded access to
all material information which they have requested relevant to their decision to
acquire the VPI Shares and to ask questions of VPI’s management and that, except
as set forth herein, neither VPI nor anyone acting on behalf of VPI has made any
representations or warranties to the Company Members which have induced,
persuaded, or stimulated the Company Members to acquire such VPI Shares.


(v)      Either alone, or together with their investment advisor(s), the Company
Members have the knowledge and experience in financial and business matters to
be capable of evaluating the merits and risks of the prospective investment in
the VPI Shares, and the Company Members are and will be able to bear the
economic risk of the investment in such VPI Shares.


ARTICLE VI
COVENANTS


Section 6.01   Covenants of VPI.  VPI agrees that:
 
(a)   Conduct of VPI.  During the period from the date of this Agreement and
continuing until the Closing Date, VPI shall conduct its business in the
ordinary course consistent with past practices and use its best efforts to
preserve intact its business organizations and relationships with third parties
and to keep available the services of its present officers and
employees.  Without limiting the generality of the foregoing, from the date
hereof until the Closing Date, VPI will not:
 
(i)  Adopt or propose any change in its certificate of incorporation or bylaws,
except for those bylaw amendments contemplated by this Agreement and the related
transactions;
 
 
-10-

--------------------------------------------------------------------------------

 
 
(ii)  Merge or consolidate with any other Person or acquire a material amount of
assets of any other Person;
 
(iii)  Pay, discharge or satisfy any claims, liabilities or obligations
(absolute, accrued, asserted or unasserted, contingent or otherwise), other than
(i) the payment, discharge or satisfaction in the ordinary course of business
consistent with past practice or in accordance with their terms, of liabilities
reflected or reserved against in, or contemplated by, the VPI Balance Sheet (or
the notes thereto) or incurred in the ordinary course of business consistent
with past practice, or (ii) payments made in accordance with Settlement
Agreements, if any, that have been listed on the VPI Disclosure Schedule;
 
(iv) Except as expressly permitted by this Agreement, sell, lease, license or
otherwise dispose of any material assets or properties except (A) pursuant to
existing contracts or commitments and (B) in the ordinary course of business
consistent with past practice; or
 
(v)  Agree or commit to do any of the foregoing.
 
VPI will not (i) take or agree or commit to take any action that would make any
representation and warranty of VPI inaccurate in any respect at, or as of any
time prior to, the Closing Date, (ii) omit or agree or commit to omit to take
any action necessary to prevent any such representation or warranty from being
inaccurate in any respect at any such time, or (iii) make any agreement or reach
any understanding not approved in writing by VPI as a condition for obtaining
any consent, authorization, approval, order, license, certificate, or permit
required for the consummation of the transactions contemplated by this
Agreement.
 
(b)  Board of Directors of VPI.   Effective at the Closing, the Board of
Directors of VPI shall take all required corporate action to cause the Board of
Directors of VPI to consist of four members and to appoint Doug Brackin and
Keith Moore as additional members of the Board of Directors.
 
 (c)  Access to Information.  Upon reasonable notice and subject to restrictions
contained in confidentiality agreements to which such party is subject (from
which such party shall use reasonable efforts to be released), VPI shall afford
to the officers, employees, accountants, counsel and other representatives of
the Company, access, during normal business hours during the period prior to the
Closing, to all of VPI’s properties, books, contracts, commitments and records
and, during such period, VPI shall furnish promptly to the other all information
concerning the Company’s business, properties and personnel as the Company may
reasonably request.  
 
 
-11-

--------------------------------------------------------------------------------

 
 
(d)   Confidentiality.  Prior to the Closing Date and after any termination of
this Agreement, VPI and its affiliates will hold, an will use best efforts to
cause their respective officers, directors, employees, accountants, counsel,
consultants, advisors and agents to hold, in confidence, unless compelled to
disclose by judicial or administrative process or by other requirements of law,
all confidential documents and information concerning the Company furnished to
VPI or its affiliates in connection with the transaction contemplated by this
Agreement, except to the extent that such information can be shown to have been
(i) previously known on a nonconfidential basis by VPI, (ii) in the public
domain through no fault of VPI or (iii) later lawfully acquired by VPI from
sources other than the Company or the Company Members; provided that VPI may
disclose such information to its officers, directors, employees, accountants,
counsel, consultants, advisors and agents in connection with the transactions
contemplated by this Agreement so long as such Persons are informed by VPI of
the confidential nature of such information and are directed by VPI to treat
such information confidentially.  The obligation of VPI and its affiliates to
hold such information in confidence shall be satisfied if they exercise the same
care with respect to such information as they would take to preserve the
confidentiality of their own similar information.  If this Agreement is
terminated, VPI and its affiliates will, and will use best efforts to cause
their respective officers, directors, employees, accountants, counsel,
consultants, advisors and agents to, destroy or deliver to the Company, upon
request, all documents and other materials, and all copies thereof, obtained by
VPI and its affiliates or on their behalf from the Company or the Company
Members in connection with this Agreement that are subject to such confidence.
 
Section 6.02  Covenants of the Company.  The Company agrees that:
 
(a)   Conduct of the Company.  During the period from the date of this Agreement
and continuing until the Closing Date, the Company shall conduct its business in
the ordinary course consistent with past practices and to use its best efforts
to preserve intact its business organizations and relationships with third
parties and to keep available the services of its present officers and
employees.  Without limiting the generality of the foregoing, from the date
hereof until the Closing Date, the Company will not:
 
(i)  Adopt or propose any change in its articles of organization;
 
(ii)  Merge or consolidate with any other Person or acquire a material amount of
assets of any other Person;
 
(iii)  Pay, discharge or satisfy any claims, liabilities or obligations
(absolute, accrued, asserted or unasserted, contingent or otherwise), other than
the payment, discharge or satisfaction in the ordinary course of business
consistent with past practice or in accordance with their terms, of incurred in
the ordinary course of business consistent with past practice;
 
(iv) Except as expressly permitted by this Agreement, sell, lease, license or
otherwise dispose of any material assets or properties except (A) pursuant to
existing contracts or commitments and (B) in the ordinary course of business
consistent with past practice; or
 
(v)  Agree or commit to do any of the foregoing.
 
The Company will not (i) take or agree or commit to take any action that would
make any representation and warranty of the Company inaccurate in any respect
at, or as of any time prior to, the Closing Date, (ii) omit or agree or commit
to omit to take any action necessary to prevent any such representation or
warranty from being inaccurate in any respect at any such time or (iii) make any
agreement or reach any understanding not approved in writing by VPI as a
condition for obtaining any consent, authorization, approval, order, license,
certificate, or permit required for the consummation of the transactions
contemplated by this Agreement.
 
 
-12-

--------------------------------------------------------------------------------

 
 
(b)  Access to Information.  Upon reasonable notice and subject to restrictions
contained in confidentiality agreements to which such party is subject (from
which such party shall use reasonable efforts to be released), the company shall
afford to the officers, employees, accountants, counsel and other
representatives of VPI, access, during normal business hours during the period
prior to the Closing, to all of the Company’s properties, books, contracts,
commitments and records and, during such period, the Company shall furnish
promptly to the other all information concerning the Company’s business,
properties and personnel as VPI may reasonably request, in each case, to the
extent necessary to permit VPI to determine any matter relating to its rights
and obligations hereunder or to any period ending on or before the Closing Date.
 
(c)  Confidentiality.  Prior to the Closing Date and after any termination of
this Agreement, the Company and its affiliates will hold, an will use best
efforts to cause their respective officers, directors, employees, accountants,
counsel, consultants, advisors and agents to hold, in confidence, unless
compelled to disclose by judicial or administrative process or by other
requirements of law, all confidential documents and information concerning VPI
furnished to the Company or its affiliates in connection with the transaction
contemplated by this Agreement, except to the extent that such information can
be shown to have been (i) previously known on a nonconfidential basis by the
Company, (ii) in the public domain through no fault of the Company or (iii)
later lawfully acquired by the Company from sources other than VPI; provided
that the  Company may disclose such information to its officers, directors,
employees, accountants, counsel, consultants, advisors and agents in connection
with the transactions contemplated by this Agreement and to its lenders in
connection with obtaining the financing for the transactions contemplated by
this Agreement so long as such Persons are informed by the Company of the
confidential nature of such information and are directed by the Company to treat
such information confidentially.  The obligation of the Company and its
affiliates to hold such information in confidence shall be satisfied if they
exercise the same care with respect to such information as they would take to
preserve the confidentiality of their own similar information.  If this
Agreement is terminated, the Company and its affiliates will, and will use best
efforts to cause their respective officers, directors, employees, accountants,
counsel, consultants, advisors and agents to, destroy or deliver to VPI, upon
request, all documents and other materials, and all copies thereof, obtained by
the company and its affiliates or on their behalf from VPI in connection with
this Agreement that are subject to such confidence.
 
Section 6.04    Covenants of Both Parties.  Each party hereto agrees that:
 
(a)  Best Efforts.  Subject to the terms and conditions of this Agreement, each
of the parties hereto agrees (i) to use its best efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things necessary, proper
or advisable under applicable laws and regulations to consummate and make
effective the transactions contemplated by this Agreement, and (ii) to execute
and deliver such other documents, certificates, agreements and other writings
and to take such other actions as may be necessary or desirable in order to
consummate or implement expeditiously the transactions contemplated by this
Agreement.
 
(b) Certain Filings.  Each of the parties will cooperate with one another (i) in
determining whether any action by or in respect of, or filing with, any
Governmental Entity is required or any actions, consents, approvals or waivers
are required to be obtained from parties to any material contracts, in
connection with the transactions contemplated by this Agreement,  and (ii) in
taking such actions or making any such filings, furnishing information required
in connection therewith and seeking timely to obtain any such actions, consents,
approvals or waivers.
 
 
-13-

--------------------------------------------------------------------------------

 
 
Notwithstanding any other provision in this Agreement, including the immediately
preceding paragraph, all filings with the Securities and Exchange Commission
after December 31, 2010 (“Post-Closing Filings”) and any audits of financial
statements that may be required in connection therewith shall be the financial
responsibility of VPI, and neither VFC nor its owners after the Closing shall
have financial or other obligations with respect to such filings or audits,
except for cooperating with regard to the provision of information needed for
disclosure purposes. Post-Closing Filings shall include (i) ongoing periodic
reports, proxy statements and current reports in the regular course, and (ii)
all filings that may be required in connection with this Agreement and the
related transactions, including any current report on Form 8-K and any report
pursuant to Rule 14f-1.
 
(c)  Public Announcements. Before any party releases any information concerning
this Agreement or any of the other transactions contemplated hereby or in
connection herewith which is intended for or may result in public dissemination
thereof, it shall cooperate with the other parties, shall furnish drafts of all
documents or proposed oral statements to the other parties for comment, and
shall not release any such information without the written consent of the
Company (in the case of release by VPI) or VPI (in the case of releases by the
Company or the Company Members).  Nothing contained herein shall prevent a party
from releasing any information if required to do so by applicable law or
regulation.


(d)  Notices.  Each of the parties shall give prompt notice to the other parties
of: (a) any notice of, or other communication relating to, a default or event
which, with notice or the lapse of time or both, would become a default,
received by it or any of its subsidiaries subsequent to the date of this
Agreement and prior to the Closing, under any agreement, indenture or instrument
material to the financial condition, properties, businesses or results of
operations of it and its subsidiaries, taken as a whole, to which it or any of
its subsidiaries is a party or is subject; (b) any notice or other communication
from any third party alleging that the consent of such third party is or may be
required in connection with the transactions contemplated by this Agreement,
which consent, if required, would breach the representations contained in
Articles III, IV or V; and (c)  any other material fact or occurrence or any
pending or threatened material occurrence of which it obtains knowledge and
which (if existing and known at the date of the execution of this Agreement)
would have been required to be set forth or disclosed in or pursuant to this
Agreement, which (if existing and known at any time prior to or at the Closing)
would make the performance by any party of a covenant contained in this
Agreement impossible or make such performance materially more difficult than in
the absence of such fact or occurrence, or which (if existing and known at the
time of the Closing) would cause a condition to any party’s obligations under
this Agreement not to be fully satisfied.
 
ARTICLE VII
CONDITIONS


Section 7.01    Conditions to Each Party's Obligation.  The obligation of each
party to consummate the Closing is subject to the satisfaction of the following
conditions:
 
 
-14-

--------------------------------------------------------------------------------

 
 
(a)  All authorizations, consents, orders or approvals of, or declarations or
filings with, or expirations or terminations of waiting periods imposed by, any
Governmental Entity, and all required third party consents, shall have been
filed, occurred or been obtained.
 
(b)  No statute, rule, regulation, executive order, decree or injunction shall
have been enacted, entered, promulgated or enforced by any court or governmental
authority which prohibits the consummation of the Closing and shall be in
effect.
 
Section 7.02    Conditions to Obligation of VPI.  The obligation of VPI to
consummate the Closing is subject to the satisfaction of the following further
conditions:
 
(a) The representations and warranties of the Company and the Company Members
set forth in this Agreement shall be true and correct as of the date of this
Agreement, and shall also be true in all material respects (except for such
changes as are contemplated by the terms of this Agreement and such changes as
would be required to be made in the exhibits to this Agreement if such schedules
were to speak as of the Closing Date) on and as of the Closing Date with the
same force and effect as though made on and as of the Closing Date, except if
and to the extent any failures to be true and correct would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect of the
Company.
 
(b)  The Company and the Company Members shall have performed in all material
respects all obligations required to be performed by them under this Agreement
at or prior to the Closing Date.
 
(c)  VPI shall have a received a certificate signed by a member of the Company
confirming Section 7.02(a) and (b).
 
(d)   VPI shall have received resolutions duly adopted by the Company Members
approving the execution and delivery of this Agreement and all other necessary
or proper organizational action to enable the Company to comply with the terms
of this Agreement.
 
Section 7.03    Conditions to Obligations of the Company and Company
Members.  The obligations of the Company and the Company Members to consummate
the Closing are subject to the following further conditions:
 
(a)  The representations and warranties of VPI set forth in this Agreement shall
be true and correct as of the date of this Agreement, and shall also be true in
all material respects (except for such changes as are contemplated by the terms
of this Agreement and such changes as would be required to be made in the
exhibits to this Agreement if such schedules were to speak as of the Closing
Date) on and as of the Closing Date with the same force and effect as though
made on and as of the Closing Date.
 
(b)  VPI shall have performed in all material respects all obligations required
to be performed by it under this Agreement at or prior to the Closing Date.
 
(c)  The Company shall have a received a certificate signed by the President of
VPI confirming Section 7.03(a) and (b).
 
 
-15-

--------------------------------------------------------------------------------

 
 
(d)  The Company shall have received (i) resolutions duly adopted by the Board
of Directors of VPI approving the execution and delivery of this Agreement and
all other necessary or proper corporate action to enable VPI to comply with the
terms of this Agreement..
 
(e)  VPI shall have made all filings, and taken all actions, necessary to comply
with all reporting requirements under federal and state securities laws
(including without limitation, applicable “blue-sky” laws with regard to the
issuance of VPI Shares as contemplated by this Agreement) other than the filing
of Form D up to 15 days following the Closing.
 
(f) VPI shall have received the resignations: (a) of all of its officers,
effective as of the Closing and (b) of Garabed Khatchoyan and Gordon Knott as
members of its Board of Directors, effective 11 days after VPI mails the
stockholders of VPI an Information Statement pursuant to Section 14(f) of the
Exchange Act and Rule 14f-1 thereunder reflecting the changes in the composition
of VPI’s Board of directors contemplated by this Agreement.
 
ARTICLE VIII
TERMINATION AND AMENDMENT


Section 8.01    Termination.  This Agreement may be terminated at any time prior
to the Closing Date:
 
(a)  by mutual consent of the Company and VPI;
 
(b)  by either the Company or VPI if the Closing shall not have been consummated
before December 31, 2010 (unless the failure to consummate the Closing by such
date shall be due to the action or failure to act of the party seeking to
terminate this Agreement); or
 
(c)   by either the Company or VPI if (i) the conditions to such party's
obligations shall have become impossible to satisfy or (ii) any permanent
injunction or other order of a court or other competent authority preventing the
consummation of the Closing shall have become final and non-appealable.
 
Section 8.02    Effect of Termination.  In the event of the termination and
abandonment of this Agreement pursuant to Section 8.01 hereof, this Agreement
shall forthwith become void and have no effect, without any liability on the
part of any party hereto or its affiliates, directors, officers or stockholders,
other than the provisions of Sections 6.01(d) and 6.02(c).  Nothing contained in
this Section 8.02 shall relieve any party from liability for any breach of this
Agreement.
 
Section 8.03    Amendment.  This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto.
 
Section 8.04    Extension; Waiver.  At any time prior to the Closing Date, the
parties hereto may, to the extent legally allowed, (i) extend the time for the
performance of any of the obligations or other acts of the other parties hereto,
(ii) waive any inaccuracies in the representations and warranties contained
herein or in any document delivered pursuant hereto and (iii) waive compliance
with any of the agreements or conditions contained herein. Any agreement on the
part of a party hereto to any such extension or waiver shall be valid only if
set forth in a written instrument signed on behalf of such party.
 
 
-16-

--------------------------------------------------------------------------------

 
 
ARTICLE IX
MISCELLANEOUS


Section 9.01    Entire Agreement; Assignment.  This Agreement (a) constitutes
the entire agreement and supersedes all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof (other than any confidentiality agreement between the parties; any
provisions of such agreements which are inconsistent with the transactions
contemplated by this Agreement being waived hereby) and (b) shall not be
assigned by operation of law or otherwise.


Section 9.02    Non-Survival of Representations and Warranties.  The covenants,
agreements, representations and warranties of the parties hereto contained in
this Agreement or in any certificate or other writing delivered pursuant hereto
or in connection herewith shall not survive the Closing.    This Section 9.02
shall not limit any claim for fraud or any covenant or agreement of the parties
which by its terms contemplates performance after the Closing Date.


Section 9.03    Expenses.  Whether or not the transactions contemplated in this
Agreement are consummated, all costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby, will be paid by the
party incurring such expense or as otherwise agreed to herein; provided,
however, that the Company agrees to reimburse VPI for reasonable legal
attorneys’ fees incurred in connection with the Agreement up to a maximum of
$10,000.


Section 9.04    Notices.  Any notice or other communication required or
permitted to be given hereunder shall be in writing and shall be mailed by
certified mail, return receipt requested or by the most nearly comparable method
if mailed from or to a location outside of the United States or by Federal
Express, Express Mail, or similar overnight delivery or courier service or
delivered (in person or by facsimile, email, or similar telecommunications
equipment) against receipt to the party to which it is to be given at the
address of such party set forth in the signature pages to this Agreement (or to
such other address as the party shall have furnished in writing in accordance
with the provisions of this Section 9.04.  Any notice or other communication
given by certified mail (or by such comparable method) shall be deemed given at
the time of certification thereof (or comparable act), except for a notice
changing a party's address which will be deemed given at the time of receipt
thereof.  Any notice given by other means permitted by this Section 9.04 shall
be deemed given at the time of receipt thereof.


Section 9.05    Parties in Interest.  This Agreement will inure to the benefit
of and be binding upon the parties hereto and the respective successors and
assigns.  Nothing in this Agreement is intended to confer, expressly or by
implication, upon any other person any rights or remedies under or by reason of
this Agreement.
 
 
-17-

--------------------------------------------------------------------------------

 
 
Section 9.06    Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original and all together will
constitute one document.  The delivery by facsimile of an executed counterpart
of this Agreement will be deemed to be an original and will have the full force
and effect of an original executed copy.


Section 9.07   Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


Section 9.08    Headings.  The Article and Section headings are provided herein
for convenience of reference only and do not constitute a part of this Agreement
and will not be deemed to limit or otherwise affect any of the provisions
hereof.


Section 9.09    Governing Law.  This Agreement will be deemed to be made in and
in all respects will be interpreted, construed and governed by and in accordance
with the law of the State of Nevada without regard to any applicable principles
of conflicts of law.


[REMAINDER OF PAGE INTENTIONALLY BLANK]
 
 
-18-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement in a manner legally binding upon them as of the date first above
written.




 
VINYL PRODUCTS, INC.
         
By
     
Name:
     
Title:
     
Address:
           
BRACKIN O’CONNOR LLC
         
By
     
Name:
     
Title:
     
Address:
           
COMPANY MEMBERS:
                     
Name: Doug Brackin
     
Address:
                     
Name: Joy L. Brackin
     
Address:

 
 
-19-

--------------------------------------------------------------------------------

 
 
SCHEDULE A


Company Member
 
Company Interest Owned
   
VPI Share to be Issued
               
Doug Brackin
    50 %     10,000,000                    
Joy L. Brackin
    50 %     10,000,000  

 
 
-20-

--------------------------------------------------------------------------------

 
 
Schedule 4.08 to Company Disclosure Schedule


1)
2009 Ford truck, Econoline wagon vin# 1FBNE31L09DA22396

2)
Sunrise bank acct#108011687

 
 
-21-

--------------------------------------------------------------------------------

 
 